Citation Nr: 1754552	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-09 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1997 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

Although claimed as PTSD, the Veteran has been given a diagnosis of depression.  The Board has recharacterized the claim to include both.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After the most recent statement of the case, VA has added several hundred pages from the Veteran's vocational rehabilitation folder.  Unlike the evidence that he submitted, the Veteran has not waived Regional Office consideration of this evidence, and he is entitled to have the Regional Office consider the evidence in the first instance.

In addition, the Veteran should be afforded a new examination.  The Veteran's post-certification documents included an opinion by a private practitioner that the Veteran did not disclose details about a stressor to the prior examiner out of fear of government retribution, and that had the VA examiner had those details he would have concluded that the Veteran had PTSD.  The Veteran should have the opportunity to fully inform the VA examiner.

Finally, the VA examiner opined that the Veteran had a diagnosis of depression, but did not provide an opinion as to whether the depression was incurred in or caused by active duty service.  As the private practitioner opined that the Veteran's depression was secondary to his PTSD, there is some indication that the depression may be related to service and an opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims folder, including a copy of this remand, to the prior examiner or another qualified medical provider.  A new examination should be provided if practical.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a)  Identify/diagnose any acquired psychiatric disorder(s) that presently exist or that have existed during the appeal period.  The examiner should specify whether the Veteran has or has had PTSD and, in doing so, address the September 2016 private opinion.

(b) For any disorder identified, is it at least as likely as not that the disorder was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service?  The examiner should address all disorders indicated, including depression.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




